The Court
(Thruston, J.,
absent,) said the question had better be reserved for a motion in arrest of judgment; and thereupon evidence was given as to the bank-notes.
Mr. Brent contended before the jury, that if a man finds goods and converts them to his own use with intent to steal them, it is not felony ; and cited to the jury several authorities, of which the Court did not take a note.
*393Whereupon Mr. Key prayed the Court to instruct the jury, that if they believe, from the evidence, that Mrs.-Lee left her reticule, pencil, and bank-notes in the prisoner’s hackney-coach by mistake or accident, and that the prisoner found them there and knew them to belong to her, and took and converted them to his own use with intent to steal them, then he is guilty of larceny.
Mr. Key cited Wynn’s case, Leach, 460; 2 East, Cr. L. 664 ; 2 Russell, 101.
The Court (ThRUSton, J., absent,) gave the instruction as prayed.
Mr. Brent then prayed the Court, in substance, to instruct the jury, that if Mrs. Lee lost the property, and the defendant found it and converted it to his own use, with intent to steal it, it is not felony.
But the Court refused.
Verdict, guilty.
There was a motion in arrest of judgment; but before it was argued, the President pardoned the defendant, and he died.